By the court :
The proofs on the hearing for the attachment and injunction against Emily C. Wright very clearly show that tho house in question had been purchased by her from Mr. Conner, and paid for with her own money and in perfect good faith. She was not a formal party to the suit, and it may well be questioned whether the proceedings against her were not all irregular. She explained her alleged contempt to the satisfaction of the court below; and that matter is not properly before us for review. She claimed ownership of the buildings, and a title to property cannot be divested without due process of law. But aside from this, it appears that, the lot of ground was unimproved when the house was placed upon it; that it was a frame house built for the purpose of removal, if necessary; and that it was not fastened to the ground by pins or stakes, but stood upon blocks or rollers, so that it could be removed without disturbing the-freehold.
Now, although it is settled law that real estate embraces all additions of a permanent character as forming part of' the land ,• still an improvement, like the building under consideration, we are inclined to regard as a movable fixture, and may be, consistently with the rule of law referred to, held to be the personal property of the tenant. With this view we think the order appealed from ought to be affirmed.